Citation Nr: 1031066	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  07-24 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
August 1968 to July 1972.  He also served in the Naval Reserve 
from June 1986 to May 2005.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In December 2009 and February 2010, Board requested a VA medical 
expert opinion concerning the claims pursuant to 38 C.F.R. § 
20.903.  The opinions have been received and the Veteran has been 
provided copies of the opinions and in response has declined to 
submit any additional argument or evidence.  The Board proceeds 
to adjudicate the claims.


FINDINGS OF FACT

1.  The Veteran's currently demonstrated bilateral hearing loss 
is shown to be the result of noise exposure in the course of 
performing duties for Naval Reserve during the period of June 
1986 to May 2005.

2.  The Veteran's currently demonstrated tinnitus is shown to be 
the result of noise exposure in the course of performing duties 
for Naval Reserve during the period of June 1986 to May 2005.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in service.  38 U.S.C.A. 
§§ 101(24), 106, 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2009).

2.  Tinnitus was incurred in service.  38 U.S.C.A.  §§ 101(24), 
106, 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate the claim.

The United States Court of Appeals for Veterans Claims (Court) 
has concluded that the VCAA was not applicable where further 
assistance would not aid the appellant in substantiating his 
claim.  Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(compliance with the VCAA is not required if no reasonable 
possibility exists that any notice or assistance would aid the 
appellant in substantiating the claim); Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009); see also 38 U.S.C.A. § 
5103A(a)(2).  In view of the Board's favorable decisions in this 
appeal, further assistance is unnecessary to aid the appellant in 
substantiating his claims.   

II.  Merits of the Claims

Principles of Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This may be 
accomplished by affirmatively showing inception or aggravation 
during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  Continuity 
of symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for disability shown after 
service, when all of the evidence, including that pertinent to 
service, shows that it was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection also may be granted for disability resulting 
from disease or injury incurred in or aggravated while performing 
active duty for training (ACDUTRA) or for injury incurred or 
aggravated while performing inactive duty training (INACDUTRA).  
38 U.S.C.A. §§ 101(24), 106, 1110.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Certain chronic diseases, including sensorineural hearing loss, 
may be presumed to have been incurred in or aggravated by service 
if manifest to a compensable degree within one year of discharge 
from service.  See 38 U.S.C.A.  §§ 1101, 1112, (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2009).

A "hearing loss" disability is defined for VA compensation 
purposes with regard to audiologic testing involving puretone 
frequency thresholds and speech discrimination criteria.  38 
C.F.R. § 3.385 (2009).  For purposes of applying the laws 
administered by VA, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the frequencies 
of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels 
or greater; or when the auditory thresholds for at least three of 
the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz are 26 
decibels or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent. Id.

As in all claims for service connection, it is the Board's duty 
to assign probative value to the evidence and then to weigh the 
evidence favorable to the Veteran's claim against the evidence 
unfavorable to the Veteran's claim.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997) (the Board has the "authority 
to discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other items 
of evidence."); see also Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  If the favorable evidence outweighs the 
unfavorable evidence or if the favorable and unfavorable evidence 
are in relative equipoise, the Veteran's claim must be granted.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 
(2009).  

Analysis

The Veteran is claiming entitlement to service connection for 
bilateral hearing loss and tinnitus.  In his substantive appeal 
received in July 2007, he asserted that his hearing loss and 
tinnitus were the result of noise exposure from artillery and 
other excessive noise with no hearing protection, which began in 
active duty and continued into his service in Naval Reserve.  VA 
examination reports dated in September 2007 and May 2009 indicate 
that the Veteran had also reported military noise exposure from 
engine noise, hydraulic tools, and gunfire.  After service, the 
Veteran reported working with a pipe threading machine and heavy 
equipment, with use of hearing protection devices.

Service treatment records from the Veteran's active duty period 
from August 1968 to July 1972 do not show any complaints of, or 
treatment for, hearing loss or symptoms of tinnitus.  At the time 
of a separation medical examination in July 1972, the Veteran's 
ears were clinically evaluated as normal, and upon "whisper 
test" and spoken voice tests his hearing was normal.  An 
audiogram at that time indicated the following pure tone 
thresholds, in decibels, at 500, 1,000, 2,000, 4,000, and 6,000 
Hertz: 15, 15, 5, 10, 5, and 20 in the right ear; and 15, 15, 15, 
25, 20, and 20 in the left ear.

In June 1986, upon entering the Naval Reserve, the Veteran 
underwent a medical evaluation.  His hearing acuity was evaluated 
using the "whisper test" and "spoken voice tests."  Both tests 
resulted in 15/15, bilaterally, and there was no complaint of 
tinnitus.  Similar results from Naval Reserve treatment records 
followed in June 1987.  In July 1988, March 1989, and January 
1991, annual audiograms revealed normal hearing acuity for VA 
compensation purposes, and there was no complaint or finding of 
tinnitus.

In January 1996, however, audiology measurements revealed that 
the Veteran had an auditory threshold of 40 decibels at the 4,000 
Hz level in the left ear, indicating that the Veteran had 
impaired hearing for VA compensation purposes.  At that time, 
though, he was not assessed with having hearing loss, and he did 
not complain of tinnitus.  Results in April 1999 and November 
1999 audiometric examinations were similar to the January 1996 
findings.  At those times, the Veteran had an auditory threshold 
of 50 decibels at 4,000 Hz and 55 decibels at 4,000 Hz, 
respectively, in the left ear.  Again, no diagnosis was made 
regarding hearing loss, and the Veteran did not complain of 
tinnitus.

At the time of a medical examination conducted for the Naval 
Reserve in February 2001, findings indicated the following 
puretone thresholds, in decibels, at 500, 1,000, 2,000, 3,000, 
4,000, and 6,000 Hz: 0, 5, 5, 15, 30, and 80 in the right ear; 
and 5, 10, 10, 15, 55, and 75 in the left ear.  It was noted that 
the Veteran had bilateral high frequency hearing loss but that it 
was "not considered disabling."  In addition, "whisper test" 
and "spoken voice tests" results were 15/15, bilaterally, and 
hearing protection was recommended.

Another report of medical examination in May 2003 indicated the 
following puretone frequency thresholds, in decibels, at 500, 
1,000, 2,000, 3,000, 4,000, and 6,000 Hz: 10, 10, 15, 25, 50, and 
90 in the right ear; and 5, 10, 10, 20, 50, and 75 in the left 
ear.  The Veteran was not diagnosed with bilateral hearing loss 
at that time and there were no complaints of tinnitus.  
Nonetheless, audiological testing reveals hearing impairment in 
both ears for VA compensation purposes.  See 38 C.F.R. § 3.385.

At this juncture, the Board notes that the Veteran received 
various awards and citations, to include the National Defense 
Service Medal, the Vietnam Service Medal, the Vietnam Campaign 
Medal, and a Meritorious Unit Commendation.  None of the awards 
are designated as combat related, and the Veteran does not 
contend that he engaged in combat during service.  Thus, the 
provisions of 38 U.S.C.A. § 1154(b) (West 2002) are not for 
application.

In this regard, it is important to note that the Board does not 
dispute the fact that the Veteran was exposed to loud noise 
during service including Naval Reserve.  The critical question is 
whether the current hearing loss and tinnitus were caused by this 
noise exposure.

The Veteran underwent a private audiologic examination in July 
2007 from Dr. C.B. from Mt. Pleasant Family Practice.  There, the 
Veteran was diagnosed with hearing loss and tinnitus.  It is 
unclear whether the Veteran was diagnosed with hearing loss under 
the defined requirements for VA compensation purposes.  See 38 
C.F.R. § 3.385.  It is also unclear from the report whether Dr. 
C.B. had reviewed the Veteran's claims file.  Nevertheless, Dr. 
C.B. addressed the etiology of the Veteran's disabilities, 
stating that "[g]iven the [Veteran's] history and the temporal 
nature of the onset of his symptoms, my opinion is that more 
likely than not his exposure to the loud engine noises induced 
the [Veteran's] hearing loss and concomitant tinnitus.  The 
rationale for this is derived from the [Veteran's] history of 
significant noise exposure, and then development of his symptoms 
both during and after the time of this exposure.  In addition, 
the [Veteran] denies any significant exposure to loud noises 
after he left the service."  This opinion on its face is 
evidence in favor of the Veteran's claims for service connection 
for hearing loss and tinnitus as it provides a nexus between the 
Veteran's current disabilities and his service.

At the time of a VA audiology examination in September 2007, 
audiologic testing showed puretone thresholds in the right ear at 
500, 1,000, 2,000, 3,000, and 4,000 Hertz of 5, 10, 10, 15, and 
40 decibels, respectively, and puretone thresholds measured in 
the left ear at 500, 1,000, 2,000, 3,000, and 4,000 Hertz were 
15, 20, 15, 25, and 65 decibels, respectively.  The audiologist 
commented that the Veteran had bilateral, high frequency 
sensorineural hearing loss, normal to severe.

With respect to the etiology of the Veteran's bilateral hearing 
loss and tinnitus, the examiner stated that he could not 
"resolve this issue without resort to mere speculation."  His 
medical opinion is therefore deemed non-evidence.  Perman v. 
Brown, 5 Vet. App. 237, 241 (1993) (holding that where a 
physician is unable to provide a definite causal connection, the 
opinion on that issue constitutes "what may be characterized as 
"non-evidence") (citing Sklar v. Brown, 5 Vet. App. 140, 145-46 
(1993).  See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 
304 (2008) (where an examiner is unable to give an opinion 
without resorting to mere speculation, there is no opinion).  
Thus, the medical opinion is afforded no weight for or against 
the Veteran's claim.

Given this opinion, and because it appeared that the examiner's 
review included only Reserve records and not any private records, 
an addendum to this medical opinion was sought, pursuant to Board 
remand directives in March 2009.

In a May 2009 addendum report, the VA examiner from the September 
2007 examination noted review of the claims file, including the 
Veteran's service audiogram reports and post-service occupational 
history.  As to the etiology of his hearing loss and tinnitus, 
the examiner opined that it "is less likely as not (less than 
50/50 probability) caused by or a result of Veteran['s] reported 
a history of noise exposure from working the engine room of 
ships, use of hydraulic tools, and gunfire."  The examiner noted 
the Veteran's occupational history of noise exposure working with 
pipe threading machines and other heavy equipment.  In addition, 
the examiner provided rationale, stating that "[t]he normal 
hearing acuity identified on the discharge exam suggest that it 
is less likely than not that veteran's hearing impairment is 
related to his military service."  In regard to tinnitus, the 
examiner stated that "[t]here was no documentation of tinnitus 
reports or complaints during military service.  Veteran's history 
of military and occupational noise exposure prevent the 
determination of the Veteran's tinnitus without resorting to 
speculation."  

As discussed above regarding speculative opinions, the examiner's 
opinion with respect to the Veteran's tinnitus is afforded no 
weight for or against the claim.  As for the hearing loss, the 
examiner did not discuss the audiological evaluation results 
through the years of the Veteran's Naval Reserve service, and 
apparently did not account for the Veteran's assertion that he 
wore hearing protection during exposures to occupational noise.  

Based on deficiencies in the September 2007 examiner's report, as 
well as the May 2009 addendum, the Board sought a clarifying 
medical expert opinion through the VA Veterans Health 
Administration (VHA).  The reviewing audiologist indicated, in a 
January 2010 report, that the Veteran's tinnitus during the 
active duty period from August 1968 to July 1972 was of unknown 
etiology, but that etiology of tinnitus extended "beyond the 
purview of an audiologist," and then inexplicably delivered an 
opinion that the tinnitus was less likely to be caused by hearing 
loss associated with noise exposure during the Veteran's Naval 
Reserve period from June 1986 to May 2005.  The audiologist also 
found that the hearing thresholds during the active duty period 
did not meet the criteria for disability under VA regulations, 
and that it was more likely than not that the hearing loss was 
caused by noise exposure during the Naval Reserve period as there 
was a significant change of hearing between 1988 through 2003.  
This decision, however, was not responsive to the question of 
whether the hearing loss was actually caused by claimed noise 
exposure as a result of his service in the Naval Reserve or 
whether the hearing loss was attributable to noise exposure 
unrelated to the performance of duties in the Reserve during the 
Reserve period.

In light of the conflicting VA and private opinions, the 
ambiguous opinions of the VA examiner, and the inconsistent and 
inconclusive responses of the VHA audiologist in January 2010, a 
request was made by the Board for another, clarifying opinion.  
The examiner was explicitly charged with determining whether it 
is at least as likely as not (50 percent or greater probability) 
that any current bilateral hearing loss that meets the VA 
regulatory standard of 38 C.F.R. § 3.385 and any current tinnitus 
are etiologically related to the Veteran's period of active duty 
service from August 1968 to July 1972 or to claimed noise 
exposure in the course of performing duties for Naval Reserve 
throughout the period that began in June 1986 and ended in May 
2005.

In March 2010, the examining audiologist indicated an extensive 
review of the Veteran's medical records, including records from 
the Veteran's active duty period and the period in Naval Reserve.  
The examiner noted that in accordance with the laws administered 
by VA, the Veteran's shift in hearing in 1972 was not considered 
to be a disability.  As such, the audiologist opined that there 
was less than a 50 percent probability that any current bilateral 
hearing loss was etiologically related to the Veteran's period of 
active duty service from August 1968 to July 1972.  However, the 
audiologist did opine that it was "as least as likely as not (50 
percent or greater probability) that any current bilateral 
hearing loss that meets the VA regulatory standard of 38 C.F.R. 
[§ 3.385] is etiologically related to claimed noise exposure in 
the course of performing duties for Naval Reserve throughout the 
period that began in June 1986 and ended in May 2005."  The 
audiologist explained that the "whisper test" and "spoken 
voice tests" that were administered at that time were not 
frequency specific tests and could not be taken as an accurate 
representation of the Veteran's hearing throughout the frequency 
range.  She indicated that those tests were only a gross 
indication of impairment of the 500 Hertz through 2,000 Hertz 
range and were insensitive to high frequency hearing losses most 
likely to occur as a result of noise exposure.  The audiologist 
also noted that in 1988, the Veteran's hearing was within normal 
limits for most tested frequencies except at 4,000 Hertz, 
bilaterally, and at 6,000 Hertz in the left ear where mild 
hearing losses were indicated.  The opinion was also based on the 
notable deterioration of the Veteran's hearing loss during the 
period of June 1988 and ending in May 2003.  Indeed, hearing 
protection was recommended in February 2001 to prevent further 
deterioration in hearing thresholds.  Thus, as to the bilateral 
hearing loss, the opinion is favorable to the Veteran's claim.  

Turning to the Veteran's tinnitus claim, the March 2010 
audiologist opined that "it is less likely as not (less than 50 
percent and greater probability) that any current tinnitus is 
etiologically related to the Veteran's period of active duty 
service from August 1968 to July 1972" because there were no 
complaints of tinnitus at the time of discharge in 1972 and 
because there was no high frequency hearing loss, usually 
associated with tinnitus.  However, the audiologist also opined 
that it was "at least as likely as not (50 percent and greater 
probability) that the Veteran's tinnitus is etiologically related 
to the claimed noise exposure in the course of performing duties 
for Naval Reserve throughout the period that began in June 1986 
and ended in May 2005."  She based her opinion on the Veteran's 
report that he worked in the engine room of the ships, used 
hydraulic tools, and fired weapons.  Also, the audiologist noted 
the progression of the Veteran's hearing loss during this period 
and indicated that "only seldom does noise cause a permanent 
tinnitus without also causing hearing loss."  Thus, this opinion 
is also favorable to the Veteran's claim.  

After carefully reviewing the evidence of record and the 
contentions of the Veteran, the Board finds that his bilateral 
hearing loss and tinnitus are related to noise exposure during 
service, specifically his Naval Reserve.

The Board acknowledges that there are several medial opinions of 
record that address whether the Veteran's currently demonstrated 
tinnitus and bilateral hearing loss, which meets the standards of 
38 C.F.R. § 3.385, were incurred as a result of noise exposure 
during service.  However, as discussed in detail above, the Board 
requested a medical opinion in February 2010 to resolve the 
ambiguities and inconsistencies in previous examination reports.  
Following the February 2010 request, the March 2010 medical 
opinion clearly and decisively provided the requisite nexus 
between the Veteran's current bilateral hearing loss and tinnitus 
and his service in Naval Reserve, including detailed rationale 
for those medical conclusions.  

Based on the above, the Board finds that the favorable evidence 
outweighs the unfavorable evidence in showing that the Veteran's 
currently demonstrated bilateral hearing loss and tinnitus, as 
likely as not resulted from noise exposure in the course of 
performing duties for Naval Reserve.  Accordingly, the Veteran's 
claims of service connection for bilateral hearing loss and 
tinnitus are granted.  




ORDER

Service connection for bilateral hearing loss is granted, subject 
to the applicable laws and regulations concerning the payment of 
monetary benefits.

Service connection for tinnitus is granted, subject to the 
applicable laws and regulations concerning the payment of 
monetary benefits.



____________________________________________
Debbie A. Breitbeil
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


